Citation Nr: 0928445	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  07-23 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for malaria.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel




INTRODUCTION

The Veteran served in the Philippine Guerilla and Regular 
Philippine Army in the service of the U.S. Armed Forces in 
the Far East from January 1945 to November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).



FINDINGS OF FACT

1.  Service connection for malaria was denied in a December 
1949 Board decision and no appeal was perfected as to the 
denial of the claim.

2.  The evidence received since the December 1949 rating 
decision is duplicative or cumulative of evidence previously 
of record, and does not raise a reasonable possibility of 
substantiating the claim of service connection for malaria.

3.  The Veteran does not currently have any disability 
associated with malaria.

4.  The Veteran's hypertension did not first manifest in 
service or within one year of his separation therefrom, and 
is not otherwise related to service.





CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the Veteran's claim of service connection for a malarial 
infection.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008). 

2.  Malaria was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303.

3.  Hypertension was not incurred in or aggravated during 
active service, nor may it be so presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA Analysis

Under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2009), VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, and of 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
additionally held that in claims to reopen, VA's duty to 
notify includes advising the Veteran of the information and 
evidence that is necessary to reopen the claim, and of the 
information and evidence necessary to establish entitlement 
to the underlying claim for the benefit sought.  The Court 
further held that VA must, in the context of a claim to 
reopen, look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  

In the present case, VA provided the Veteran with 38 U.S.C.A. 
§ 5103(a)-compliant notice and the notice contemplated by the 
Court in Kent in an August 2006 correspondence.  The 
Veteran's claim was last readjudicated in a June 2007 
statement of the case, thereby curing any deficiency in the 
timing of notice.

Accordingly, the Veteran has received the notice to which he 
is due under 38 U.S.C.A. § 5103(a).  He has had ample 
opportunity to fairly participate in the development of his 
claim.  Furthermore, he had requested a travel board hearing, 
but withdrew his request.  Based on the procedural history of 
this case, the Board concludes that VA has complied with any 
duty to notify obligations set forth in 38 U.S.C.A. § 
5103(a).

With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the Veteran himself.  
38 U.S.C.A. § 5103A.  In determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.

In this case, no examination is necessary in order to 
adjudicate the claim of service connection for malaria 
because there is no evidence to satisfy the first three of 
the McLendon criteria discussed above.  Specifically, there 
is no competent evidence to suggest that the Veteran 
currently suffers from malaria or its recurrent symptoms.  
There is no competent evidence indicating that he contracted 
a malarial infection during his military service.  Further, 
there is no competent evidence suggesting that the Veteran's 
claimed malarial infection may be associated with his 
military service.  

Likewise, in regard to the Veteran's claim of service 
connection for hypertension, there is no evidence to satisfy 
the second and third McLendon criteria discussed above.  
There is no competent evidence indicating an event, injury or 
disease occurred in service which caused his hypertension.  
Further, there is no competent evidence suggesting that the 
Veteran's hypertension may be associated with his military 
service.

Therefore, a medical examination would serve no useful 
purpose in this case, since the requirement of an in-service 
disease or injury to establish a service connection claim 
cannot be met upon additional examination.  The Veteran was 
not prejudiced by the lack of VA examination.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 
or 38 C.F.R. § 3.159.

New and Material Evidence 

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384; Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency adjudicators.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

A December 1949 decision by the Board denied service 
connection for malaria.  Consequently, service connection for 
malaria may be considered on the merits only if new and 
material evidence has been received since the time of the 
final adjudication in December 1949.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The relevant evidence on file at the time of the December 
1949 rating decision included statements made by the Veteran 
in furtherance of his claim, a letter from the Veteran's 
private physician (unidentified in the decision) indicating 
that he was treated for malaria from May 1945 to November 
1945, and service department records.

The Veteran contends that a letter from Dr. Villamor dated in 
July 1949 is new and material evidence as it was not 
considered by the Board in its decision from December 1945.  
The certificate submitted by Dr. Villamor notes that the 
Veteran was under his treatment for chronic malaria and high 
blood pressure from May 20, 1945, to November 7, 1945, after 
which he was released from service due to poor health.  Dr. 
Villamor indicated that he served concurrently and in the 
same squadron with the Veteran.  As it appears that Dr. 
Villamor's letter is the letter referenced in the Board's 
December 1949 decision, the Board finds the above evidence to 
be cumulative and redundant of evidence previously 
considered.  Accordingly, as this letter was considered in 
the prior Board decision, the Board finds that the 
correspondence from Dr. Villamor is not sufficient to reopen 
the claim.

Accordingly, the Board finds that new and material evidence 
has not been submitted, and the Veteran's claim of 
entitlement to service connection for malarial infection is 
not reopened.  The benefit sought on appeal is denied.  38 
C.F.R. § 3.156(a).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Additionally, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, service connection for hypertension 
may be established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 C.F.R. §§ 3.307(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

In a January 2007 rating decision, the RO denied service 
connection for hypertension.  In furtherance of his claim, 
the Veteran submitted a document entitled "Personal Record" 
relating to his service in the Army of the Philippines.  This 
record includes a medical examination which notes the 
Veteran's hypertension as a disqualifying physical defect.  
The examining official indicated that the Veteran's diastolic 
blood pressure was 88 millimeters (mm.) and his systolic 
blood pressure was 140 mm.  A document entitled Certificate 
of Relief from Active Duty, promulgated by the Philippine 
Army, notes the Veteran's high blood pressure as a disability 
which disqualified him from further enlistment.  

A letter from Dr. Villamor indicates that the Veteran was 
treated for high blood pressure from May 20, 1945, to 
November 7, 1945, ultimately leading to the Veteran's 
discharge from active duty.  For the reasons discussed above, 
the unsupported statement of Dr. Villamor in this letter is 
not credible.

Correspondence from Dr. Charlie Sondido, dated in December 
1996, indicated that the Veteran was under his care for 
hypertension and chronic obstructive pulmonary diseases since 
1994.  Dr. Sondido concluded that in his opinion, the Veteran 
was permanently disabled due to several physical 
disabilities, including high blood pressure.  The Veteran 
submitted a private treatment report from The Queen's Medical 
Center in Honolulu, Hawaii, from July 1997 relating to 
coronary bypass surgery.  In his medical history report of 
the Veteran, Dr. Erlinda Cachola noted that the Veteran had 
suffered from hypertension for 3 years.  The Veteran 
submitted another letter from Dr. Cachola, dated in June 
2006, which noted that she continued to treat him for 
hypertension.  Further, she indicated that the Veteran's 
disability caused him to be permanently medically disabled.

The Board must address the authenticity of the personal 
record submitted by the Veteran.  Close examination of the 
physical examination portion of personal record document, 
referenced above, reveals several indications that he 
document may have been altered.  The number corresponding to 
his diastolic blood pressure on the physical examination 
record appears to have been changed from 81 to 88.  
Specifically, the second eight appears smudged and in a 
darker ink and different hand than that used for the rest of 
the document.  Likewise, the words "disqualified" and 
"high blood pressure" appear in a dissimilar handwriting 
style and ink found elsewhere throughout the document.  For 
the reasons outline above, the Board places minimal probative 
value on the document entitled "Personal Record" associated 
with the Veteran's claims file.

An isolated blood pressure reading alone is not indicative of 
hypertension.  There is no evidence that the Veteran suffered 
from hypertension in the period subsequent to his service in 
November 1945 until a December 1996 letter which indicates 
that the Veteran was treated for hypertension in June 1994.  
The Board finds that the significant gap between in service 
occurrence and any post service treatment weighs against the 
Veteran's service connection claim.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  

In sum, as there is no credible evidence indicating that the 
Veteran suffered from hypertension in service or until 
approximately 50 years afterwards, there is no support for a 
grant of service connection for hypertension.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

New and material evidence not having been received, reopening 
of the claim for service connection for a malarial infection 
is denied.

Service connection for hypertension is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


